DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see pg. 7, filed 08/15/2022, with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered and are persuasive in view of applicants’ amendment.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Halbritter in view of Haga et al. (US 20120153444 A1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the conductive die attach pad comprises a metallization layer on the leadframe and each of the plurality of wire bond pads comprises a metallization layer on the leadframe”. Claim 1 already provides “the silver layer forming a conductive die attach pad and a plurality of wire bond pads”. Accordingly, it is unclear if the metallization layer is the silver layer or some other layer. For the purpose of this Office Action, the Office will interpret the metallization layer of claim 2 to be the silver layer of claim 1. The Office notes that applicant’s specification as originally filed does not appear to support a silver layer and another metallization layer.
Claim 6 has been amended so as to not depend from any claim. Accordingly, the scope of the claim is unclear, because it is not clear what claim applicant intends the claim to depend from. For the purpose of this Office Action, the Office will interpret the claim as depending from claim 1. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 has been amended to not depend from a claim. Accordingly, claim 6 fails to meet the requirements of 35 U.S.C. 112 4th paragraph, because it fails to further limit the subject matter of the claim upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5-7, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Halbritter et al. (US 2019/312407 A1), hereafter Halbritter, in view of Haga et al. (US 20120153444 A1), hereafter Haga. 
Regarding claim 1, Halbritter discloses a surface mount laser package ([0012]) for a side-looking semiconductor laser (Fig. 1 element 7; [0063]), comprising: a substantially planar leadframe with a component side and a board attach side ([0063]), the component side further comprising a conductive die attach pad (Fig. 1 element 3) and a plurality of wire bond pads (Fig. 1 elements 4, 5, 10, 11, 12, 13); a laser die comprising an anode surface and a cathode surface (Fig. 1 element 7; [0016]), the laser die mounted to the conductive die attach pad (Fig. 1 element 7; [0016]); a plurality of bond wires, each bond wire comprising a first end in electrical communication with the laser die and a second end in electrical communication with a wire bond pad of the plurality of wire bond pads (Fig. 1 element 18; [0065]); and an insulation layer encasing the laser die and the plurality of bond wired on the component side of the leadframe and further disposed between the conductive die attach pad and each of the plurality of wire bond pads within a plane of the leadframe (Fig. 1 element 16; [0064]). Halbritter does not explicitly disclose the leadframe comprising nickel plated with a silver layer at the component side, the silver layer forming the conductive die attach pad and the plurality of wire bond pads. However, Haga discloses a leadframe (Fig. 2 element 3A and 4A) comprising nickel ([0336] and [0340]) plated with a silver layer at the component side (Fig. 2 elements 11A and 14A; [0356]), the silver layer forming the conductive die attach pad and the plurality of wire bond pads (Fig. 2 elements 11A and 14A; [0356]). The advantage is to provide metal layers that improve the reliability of the bonding wire connection ([0007]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date to modify Halbritter with the leadframe comprising nickel plated with a silver layer at the component side, the silver layer forming the conductive die attach pad and the plurality of wire bond pads as disclosed by Haga in order to provide metal layers that improve the reliability of the bonding wire connection and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416..
Regarding claim 2, Halbritter further discloses the conductive die attach pad comprises a metallization layer on the leadframe and each of the plurality of wire bond pads comprises a metallization layer on the leadframe ([0009]). Alternatively, Haga, for the same reasons outlined above, further discloses the conductive die attach pad comprises a metallization layer on the leadframe and each of the plurality of wire bond pads comprises a metallization layer on the leadframe (Fig. 2 elements 11A and 14A; [0356])1.
Regarding claim 3, Halbritter further discloses the leadframe has a thickness on the order of 65 microns ([0009]).
Regarding claim 5, Halbritter further discloses the insulation layer is transparent to light emitted from the laser die ([0064]).
Regarding claim 6, Halbritter in view of Haga do not explicitly disclose the insulative material has a transmission that is greater than 90% at a wavelength at 905 nm. However, Halbritter discloses the output wavelength should be in the range of 360 nm to 1300 nm ([0006]) and that the insulative material should be transparent and transmissive to the radiation generated during operation ([0064]). The advantage of optimizing the wavelength is to optimize the device based on the intended use and the advantage of optimizing the transmission percentage is to ensure the light may be efficiently coupled out of the package while balancing any added expense higher transmission may cost. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing of the claimed invention to further modify Halbritter in view of Haga with the insulative material has a transmission that is greater than 90% at a wavelength at 905 nm, since Halbritter discloses the output wavelength should be in the range of 360 nm to 1300 nm and that the insulative material should be transparent and transmissive to the radiation generated during operation in order to optimize the wavelength based on the intended use of the device and optimize the transmission percentage to ensure the light may be efficiently coupled out of the package while balancing any added costs for higher transmission and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 7, Halbritter does not explicitly disclose a bottom surface of the laser package is substantially coplanar with a bottom surface of the insulative material. However, Haga discloses a bottom surface of the package is substantially coplanar with a bottom surface of the insulative material (Fig 2 element 6A has surface 62A which is substantially coplanar with 3A and 4A). The advantage, as is known in the art, is to allow a plated metallization layer on the leadframe so the device may be mounted. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Halbritter in view of Haga with a bottom surface of the laser package is substantially coplanar with a bottom surface of the insulative material as disclosed by Haga in order to allow a plated metallization layer on the leadframe so the device may be mounted.
Regarding claim 17, Halbritter discloses a minimum thickness of the leadframe of 50 microns and a maximum thickness of 500 microns ([0009]). Halbritter does not explicitly disclose the leadframe has a thickness that is between 50 microns to 250 microns. However, Haga discloses the leadframe has a thickness that is between 50 microns to 250 microns ([0036] discloses 200 microns). The advantage, as is known in the art, is to provide sufficient strength while minimizing overall thickness based on the intended use of the device. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Halbritter in view of Haga with the leadframe has a thickness that is between 50 microns to 250 microns as disclosed by Haga in order to provide sufficient strength while minimizing overall thickness based on the intended use of the device and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 18, Halbritter further discloses the laser die is configured to emit in a direction substantially parallel to the plane of the leadframe (Fig. 1 elements 15).
Regarding claim 19, Halbritter discloses the laser die (Fig. 1 element 7) is covered by an insulative material (Fig. 1 element 16) on the leadframe ([0063]). Halbritter does not explicitly disclose the insulative material molds the laser die on the leadframe. However, Haga discloses a semiconductor die molded on the lead frame ([0363]). The advantage is to use a known sealing method to seal the device ([0363]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date to further modify Halbritter in view of Haga with a laser die molded to the leadframe, since Haga discloses a semiconductor die molded on the lead frame in order to use a known sealing method to seal the device and since the Court has held using a known technique to improve similar devices in the same way. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Halbritter in view of Haga, as applied to claim 1, Takahashi (JP 2001-77232 A), hereafter Takahashi. 
Regarding claim 4, Haga further discloses using a mold process to form the sealing compound on the leadframe ([0363]). Halbritter in view of Haga does not explicitly disclose insulative material comprises a transfer molded sealing compound. However, Takahashi discloses insulative material comprises a transfer molded sealing compound (pg. 6 para. beginning “After tightening 31, the transfer mold method”). The advantage is to provide a sealing layer using a known method. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date to modify Halbritter with a molding layer as defined by applicant’s specification as disclosed by Takahashi in order to provide a sealing layer using a known method and since the Court has held using a known technique to improve similar devices in the same way. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Halbritter in view of Haga, as applied to claim 1, Junko et al. (WO 2010106779 A1)2, hereafter Junko. 
Regarding claim 16, Haga further discloses the nickel is further plated with a metallic layer at the board attach side (Fig. 2 element 13A). Halbritter in view of Haga do not explicitly disclose a gold layer. However, Junko discloses a metallic layer at the board attach side may be a gold layer (Translation pg. 5 para. beginning “Next, the exposed metal surface…”). The advantage is to use a known material with known properties to achieve the desired electrical and mechanical connections. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Halbritter in view of Haga with the metallic layer is a gold layer as disclosed by Junko in order to use a known material with known properties to achieve the desired electrical and mechanical connections and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441. The examiner can normally be reached Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joshua King/               Primary Examiner, Art Unit 2828        
10/04/2022                                                                                                                                                                                 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please see the rejection under 35 U.S.C. 112 2nd paragraph. 
        2 Previously cited as Cite No. N in Foreign Patent Documents page 2 of the PTO-829.